Citation Nr: 1316843	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO. 09-33 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

2. Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. The RO in Houston, Texas currently has jurisdiction over the Veteran's claims.

The Veteran testified at a July 2012 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

The issues were remanded in August 2012 for further development to obtain the complete set of deck logs for the U.S.S. Vesole (DD-878) for the time period identified to determine whether the Veteran served in the inland waters of Vietnam. The development has been completed and returned to the Board for adjudication.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. The Veteran has been diagnosed with diabetes mellitus.

2. The Veteran served on board a ship that operated temporarily in Vietnam inland waterways.


CONCLUSIONS OF LAW

1. The Veteran is presumed to have been exposed to Agent Orange. 38 U.S.C.A. § 1116 (West 2002 & Supp. 2012); 38 C.F.R. § 3.307 (2012).

2. Diabetes mellitus is presumed to have been incurred in service. 38 U.S.C.A. § 1116 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012). As the Board is, however, granting the claim for service connection for diabetes, further discussion of the VCAA is unnecessary. Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

The Veteran asserts that he is entitled to service connection for diabetes mellitus because he served in the inland waters of Vietnam.

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases, including diabetes, is presumptively service-connected. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e). A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

This case involves the application of the laws and regulations applicable to Agent Orange exposure. The Veteran has been diagnosed with diabetes. His primary argument is that it should be presumed service-connected because he served on the inland waters of Vietnam and is therefore presumed to have been exposed to Agent Orange. 

The Veteran served aboard the U.S.S. Versole, a destroyer that operated in the coastal waters off the shore of Vietnam in December 1965. Deck logs from the Versole show he was assigned to Corp II, Naval Gun Fire Support in the coastal waters of Vietnam and that it anchored off the entrance to the Hue River in the Republic of Vietnam. (See Deck Logs of the U.S.S. Vesole (DD-878)).

VA's Adjudication Manual Rewrite provides that when a Veteran claims exposure to herbicides during service aboard a Navy ship that operated on the offshore waters of Vietnam, exposure to Agent Orange should be presumed if the ship operated temporarily on Vietnam inland waterways. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 10k. In addressing whether service such as the Veteran's service on board the Versole constitutes qualifying service in the inland waters of Vietnam, VA has issued Training Letter (TL) 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era (Sept. 9, 2010). TL 10-06 provides that, when evaluating deck log information, adjudicators should examine statements such as "maneuvering at various speeds into..." and references to such locations as "Cua Viet River," "Saigon River," "Mekong River Delta," and "Ganh Rai Bay" or "Rung Sat Special Zone," keeping in mind that anchoring in one of these locations is not the same as anchoring in an open deep-water port. 

Rather, "these are inland waterways and the presumption of exposure applies to any anchorage associated with them." Moreover, according to TL 10-06, when deck logs refer to entering or anchoring in the "mouth" of one of these locations, or any other identifiable river location, VA's compensation and pension (C&P) service "has determined that this is sufficient to establish service on the inland waterways." In contrast, service aboard a ship that anchored temporarily in an open deep water harbor or port is not sufficient, and C&P Service considers open water ports such as Da Nang, Cam Ranh Bay, and Vung Tau as extensions of ocean waters and not inland waterways.

The evidence from the Versole deck logs show that while it was in some locations that were considered water ports, such as Cam Ranh Bay, it was also in other locations such as rivers and their mouths that are of the type identified in TL 10-06 as inland waterways. As the evidence establishes that the ship, which the Veteran served on operated temporarily in Vietnam inland waterways, he "served in the Republic of Vietnam" as that term is used in VA laws and regulations. The Veteran is therefore presumed to have been exposed to Agent Orange, and his diabetes is presumed to have been incurred in service. 38 U.S.C.A. §§ 1116(a)(1), (f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e). Service connection for diabetes is therefore warranted on a presumptive basis.


ORDER

Service connection for diabetes mellitus, type II, to include as due to exposure to herbicides is granted.


REMAND

As a result of this action, the Veteran is now in receipt of service connection for diabetes mellitus. The claim of service connection for lower extremity neuropathy must be developed to determine if he has neuropathy that is the result of the now-service-connected disorder, apart from his contention that service connection for neuropathy should be granted on a direct incurrence basis. Essentially, he believes that his exposure to Agent Orange during service caused his currently diagnosed lower extremity neuropathy. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Veteran must be afforded a VA examination to determine the nature, extent, and etiology of any lower extremity peripheral neuropathy which addresses the lay evidence of continuity, to include whether the Veteran has a condition due to Agent Orange exposure or whether a current disorder is related to diabetes.

Although the Veteran has not been shown to have acute or subacute peripheral neuropathy, which is required for service connection under the presumptive provisions of 38 C.F.R. § 3.309(e), he can nevertheless pursue his claim on a direct and secondary basis.

On remand, the AMC/RO must obtain and associate with the claims file any outstanding VA treatment records that are potentially relevant to the appeal and within the control of VA. Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). VA also has a duty to obtain relevant records of treatment reported by private physicians and/or the Veteran. Massey v. Brown, 7 Vet. App. 204 (1994).

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO will ascertain whether the Veteran has received any private medical treatment for peripheral neuropathy that is not evidenced by the record. The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file. The AMC/RO must then obtain these records and associate them with the claims folder.

2. Request any outstanding VA treatment records, to include any records of treatment from the Houston VA Medical Center.

3. The AMC/RO will obtain a VA examination to determine the etiology of any lower extremity peripheral neuropathy. The following considerations will govern the examination:

a. The claims folder must be reviewed by the examiner, who must acknowledge this review in any report generated as a result of this remand.
      
b. THE EXAMINER MUST BE INFORMED THAT THE VETERAN IS PRESUMED TO HAVE BEEN EXPOSED TO HERBICIDES IN VIETNAM, AND THAT HE IS NOW IN RECEIPT OF SERVICE CONNECTION FOR DIABETES MELLITUS BASED ON SUCH PRESUMED EXPOSURE. 
      

c  The examiner must provide an opinion regarding whether the Veteran has peripheral neuropathy that is caused by diabetes mellitus; and/or his presumed exposure to herbicides; and/or any other incident of active military service. 

If the examiner determines that no causal relationship exists between the Veteran's lower extremity peripheral neuropathy and his period of active service, to include Agent Orange exposure and on a secondary basis, then the examiner is asked to identify any and all other likely causes of the lower extremity disorder(s), to include neuropathy, if present.

The examiner should set forth all findings, along with a complete explanation for any conclusions reached, in a printed (typewritten) report. The examiner must discuss the lay statements as to onset in light of the medical evidence.

4. After ensuring that the development is complete, re-adjudicate the claim. If the benefit sought is not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


